Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020; 3/19/2021; 08/09/2021; 6/28/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,152,836 to Pfister et al. 
Regarding claim 1, Pfister discloses an adjustable tilt mount (figs 13-16, for example) comprising:

a first boss or bosses (314,326, 324, 328, for example) couples to a rotating member (312 (left or right));

a plate (310) having a first interference surface (320 )(inside arcuate walls of an aperture 320); and

an interference between the first boss and the first interference surface to limit a rotation of the rotating member with respect to the plate when the plate is disposed proximate the rotating member. Thus method steps as claimed in claim 1 of the current application include all structural elements discloses in Pfisher patent therefore also inherently carry out similar method steps. 

Regarding claim 2, Pfister also discloses the plate to translate along a rail (316, fig. 13, for example) wherein the plate translates along the rail in a direction perpendicular to an axis of rotation of the rotating member.

Regarding claim 3, Pfister also discloses the first boss locating in an aperture (320) defined by the plate.

Regarding claim 4, Pfister discloses the interference between the first boss and the first interference surface to limit the rotation of the rotating member with respect to the plate to a range of 0 degrees to about 30 degrees.

Regarding claim 5, Pfister discloses an axle (360) coupling to the rotating member (312).

Regarding claim 6, Pfister discloses the axle is locating in an axle clearance cutout defined by the plate.

Regarding claim 7, Pfister discloses the first boss axle in the clearance cutout defined by the plate.

Regarding claim 8, similar to claim 3, Pfister discloses the first boss is locating in an aperture defined by the plate.

Regarding claim 10, Pfister also discloses a second boss (326, for example) coupling to the rotating member.

Regarding claim 11 wherein the second boss is coupled 180 degrees apart from the first boss as measured about an axis of rotation of the rotating member.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,941,943 to Cheng.

Regarding claim 1, Cheng discloses an adjustable mounting system comprising:

at least a first boss or bosses (22, 23, for example) couples to a rotating member (display panel 3) (figs 2-4)

a plate (in the back of display panel 3)  having a first interference surface (inside arcuate slots or apertures 32,35); and

an interference between the first boss and the first interference surface to limit a rotation of the rotating member with respect to the plate when the plate is disposed proximate the rotating member. Thus method steps as claimed in claim 1 of the current application include all structural elements discloses in Cheng patent therefore also inherently carry out similar method steps. 

Regarding claim 2, Cheng also discloses the plate to translate along a rail (rail 2 where hooks 23 locate, for example) wherein the plate translates along the rail in a direction perpendicular to an axis of rotation of the rotating member.

Regarding claim 3, Cheng also discloses the first boss locating in an aperture (32) defined by the plate.

Regarding claim 4, Cheng discloses the interference between the first boss and the first interference surface to limit the rotation of the rotating member with respect to the plate to a range of 0 degrees to about 30 degrees.

Regarding claim 5, Cheng discloses an axle (22, 33) coupling to the rotating member.

Regarding claim 6, Cheng discloses the axle is locating in an axle clearance cutout defined by the plate.

Regarding claim 7, Cheng discloses the first boss axle in the clearance cutout defined by the plate.

Regarding claim 8, similar to claim 3, Cheng discloses the first boss is locating in an aperture defined by the plate.

Regarding claim 9, Cheng also discloses the axle is locating in a brake plate cutout ( brake-disk like holder frame 2) defined by a pedestal (1), wherein the axle  is configured to translate within the brake plate cutout.

Regarding claim 10, Cheng also discloses a second boss (22, for example) coupling to the rotating member.

Regarding claim 11 wherein the second boss is coupled 180 degrees apart from the first boss as measured about an axis of rotation of the rotating member.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a swivel stop: US 2010/0072801; US 2011/0133030.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632